 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarathon Service Sales, Inc., Fleet Service, Inc.,Employer-Petitioner and Laundry and LinenDrivers, Local 285, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America. Case 7-UC-225June 25, 1982DECISION ON REVIEW AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn September 23, 1981, the Regional Directorfor Region 7 issued a Decision and Order in theabove-captioned proceeding in which he dismissedthe Employer's petition seeking to exclude thegarage employees from the collective-bargainingunit. Thereafter, in accordance with Section 102.67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Employerfiled a timely request for review alleging, inter alia,that the Regional Director, in finding that thegarage employees and the driver-salesmen are rep-resented in a single unit, made erroneous factualfindings.On November 9, 1981, the Board by telegraphicorder granted the Employer's request for reviewwith respect to the inclusion of garage employeesin the driver-salesmen unit. Thereafter, the Em-ployer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issue under review, in-cluding the brief of the Employer, and makes thefollowing findings:The Employer, organized as several affiliatedcorporations, operates a linen rental and textilemaintenance service. Marathon Service Sales, Inc.,delivers and picks up the linens and its driver-sales-men (hereafter also referred to as drivers) havebeen represented by the Union for many years.Marathon Linen Service, Inc., launders and proc-esses the linens and its production and maintenanceemployees as well as its clericals are represented byanother labor organization not a party to this pro-ceeding. Fleet Service, Inc., which is located in agarage facility several blocks away from the Em-ployer's plant, services the Employer's trucks.Fleet Service, Inc.'s garage employees (also re-ferred to herein as mechanics) are at issue in thisproceeding.Beginning in the mid-1960's, the Employer'struck service operation was run by Larry Kaiser,with the occasional help of another mechanic. Nei-262 NLRB No. 54ther of them was represented by the Union or anyother labor organization. In the early or mid-1970's, Tony Kuzmitz followed Kaiser as thegarage mechanic.In 1979, Kuzmitz asked William Genematas,president of both Marathon Service Sales, Inc., andFleet Service, Inc., whether he could be in theUnion in order to take advantage of prior serviceas a union member for pension purposes. Followingthis request from Kuzmitz, the Employer negotiat-ed the matter with the Union. In these negotiations,the Union insisted that if a contract was signed itwould cover not only Kuzmitz but also all garagefunctions so that, if any other mechanics werehired, they would also be covered. Genematas, inturn, insisted that the garage unit be kept separatefrom the drivers' unit. According to Genematas,the Union replied, "I think we can work that out.We have a supplemental agreement, or some agree-ment, that we'll use."'Thereafter, a supplemental agreement was ex-ecuted by the parties in October 1979, and ran ret-roactively from June 1, 1978, to June 1, 1981.2 Theagreement provided that as the Employer and theUnion were already parties to a collective-bargain-ing agreement covering drivers, effective fromMarch 24, 1977, to March 28, 1980, and that, asthey had agreed to include employees engaged inthe repair and maintenance of the Employer's vehi-cles, the current driver agreement was therefore tobe amended to include a "repair and maintenance-motor vehicles" classification under article XXV ofthat contract.3When the 1977-80 driver contract expired, anew agreement was executed by the parties whichby its terms runs from March 29, 1980, to March26, 1983. The recognition clause of this contract(art. 1, "Union Security," sec. 1) provides that theEmployer recognizes the Union as the representa-tive "of those classifications of employees coveredby this agreement and listed in Article XXV." Theclassifications listed in article XXV of the 1980-83agreement all apply to driver-salesmen. Further, ar-ticle 1, section 6, "Jurisdiction," provides that theEmployer will not direct "other than employees inthis bargaining unit." (Emphasis supplied.) And ar-ticle 1, section 7, provides that, if no employee in'The Union did not call any witnesses.' Kuzmitz died in 190, and the Employer hired Alfred Beseler for themechanic's position in early 1981. Although Beseler was initially salaried,he soon was switched to an hourly rate, as provided in the supplementalagreement, as well as accorded all contractual benefits including the Em-ployer's contributions to the health and welfare and pension funds. At thetime of the hearing, Beseler continued to receive contract wages andbenefits.s President Genematas testified that he delegated a vice president tosign the supplemental agreement, and that he did not see the agreementuntil a few days before the hearing herein.446 MARATHON SERVICE SALES, INC."the bargaining unit" (emphasis supplied) is availa-ble to make a delivery, supervisors may make thatdelivery.When the supplemental agreement expired onJune 1, 1981, the Employer refused to sign anotheragreement with respect to the garage operationscontending that the drivers and garage employeesconstitute separate bargaining units. The Employerthen filed the instant unit clarification petition toexclude the garage employees from the existingunit of drivers.In dismissing the petition, the Regional Directorfound that the contract covering drivers and thesupplemental agreement covering garage employ-ees expired on the same date, March 28, 1981, andthat, by virtue of the execution of the supplementalagreement covering garage employees, the Unionbecame the bargaining agent of a single unit con-sisting of drivers and garage employees. Contraryto the Regional Director, we find that the supple-mental agreement is ambiguous regarding the unitquestion, and that the record as a whole does notsupport the conclusion that the parties intended tocreate a single unit consisting of drivers and garageemployees.The 1977-80 contract between the parties cov-ered a single unit of drivers only. The supplementalagreement incorporated garage employees into thatcontract by amending article XXV to includegarage classifications. By so amending the then ex-isting driver contract, the supplemental agreementappears to have created a single unit of drivers andmechanics. However, the supplemental agreementalso contained an expiration date some 15 monthssubsequent to the expiration of the 1977-80 con-tract. Logically, we cannot understand how anagreement covering a unitary bargaining unit canexpire at different times for different classifications.Consequently, as the supplemental agreement isambiguous regarding the unit issue, we look to thecircumstances leading up to the signing of thatagreement.4An examination of these circumstances4 Under the parol evidence rule. evidence is inadmissible if offered forthe purpose of varying or coilradictiilg the terms of a contract. Corbin,Contracts, § 543 (1960). When a contract's meaning is ambiguous, howev-leads us to conclude that the parties did not intendto create a single bargaining unit of drivers andgarage employees when they executed the supple-mental agreement. The above-recited testimony ofthe Employer concerning the supplemental agree-ment's negotiations clearly indicates that the Em-ployer believed that the parties agreed that thecontract would contain separate units. Thus, Gene-matas testified that he insisted during negotiationsthat garage employees must be a unit separate fromthe drivers' unit, and that the Union responded tohis insistence with the assurance that somethingcould be worked out. Moreover, the conduct ofthe parties subsequent to the execution of the sup-plemental agreement supports the position that theparties intended to create separate units of driversand garage employees. Thus, only a few monthsafter the signing of the supplemental agreement,the parties executed the current 1980-83 drivers'contract covering a single unit of drivers, whichdoes not contain a mechanic's classification nordoes it contain any reference to the supplementalagreement.We find, therefore, based on the record as awhole, including the Employer's testimony and theparties' execution of the 1980--83 contract coveringa unit of drivers only, that the parties did notcreate a single bargaining unit consisting of driversand garage employees when they executed the sup-plemental agreement. Accordingly, we shall grantthe Employer's petition in this case to exclude theclassification of garage employees from the currentbargaining unit of drivers.ORDERIt is hereby ordered that the contractual collec-tive-bargaining unit covering the drivers of Mara-thon Service Sales, Inc., Detroit, Michigan, repre-sented by Laundry and Linen Drivers, Local 285,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, be,and it hereby is, clarified by excluding therefromthe classification of garage employees.er, evidence of surrounding circumstances is admissible to aid interpreta-tion.447